UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                Nos. 09-1297 & 09-1298
                                    _____________

             THE ABI JAOUDI AND AZAR TRADING CORPORATION

                                            v.

                  CIGNA WORLDWIDE INSURANCE COMPANY;
                         SAMUEL M. LOHMAN, ESQ.

THE HONORABLE JOSIE SENESIE, COMMISSIONER OF INSURANCE FOR THE
   REPUBLIC OF LIBERIA AND COURT APPOINTED RECEIVER FOR THE
   LIBERIAN BRANCH OF CIGNA WORLDWIDE INSURANCE COMPANY,
                                              Appellant (09-1297)
                    (Pursuant to Rule 12(a), FRAP)

                                              Samuel M. Lohman, Esq.
                                                     Appellant (09-1298)
                                     _____________

                          Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                            (D.C. Civil Action No. 2-91-cv-06785)
                           District Judge: Honorable John P. Fullam
                                     _____________

                                  Argued March 9, 2010
                                     _____________

                Before: AMBRO, SMITH and MICHEL,* Circuit Judges

                            (Opinion filed: August 20, 2010)
                                   _____________


*
 Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for the Federal
Circuit, sitting by designation. Chief Judge Michel has since retired, and this opinion has
been approved by a quorum of the panel. See 28 U.S.C. § 46(d).
            IT IS NOW ORDERED, at the direction of the Court, that the opinion shall
be amended as follows:

      Henry F. Reichner, Esquire
      Reed Smith LLP
      1650 Market Street
      2500 One Liberty Place
      Philadelphia, PA 19103-7301

      Paul E. Breene, Esquire
      Reed Smith LLP
      599 Lexington Avenue
      New York, NY 10022

      James C. Martin, Esquire (Argued)
      Reed Smith LLP
      225 Fifth Avenue
      Pittsburgh, PA 15222

             Counsel for Appellant
             Josie Senesie

      Michael Conley, Esquire
      Anderson, Kill & Olick
      1600 Market Street
      Suite 2500
      Philadelphia, PA 19103-0000

      Mark Gottlieb, Esquire (Argued)
      William H. Pillsbury, Esquire
      Offit Kurman
      1601 Cherry Street
      Three Parkway, Suite 1300
      Philadelphia, PA 19102

             Counsel for Appellant/Cross Appellee
             Samuel M. Lohman, Esq.

      Richard J. Bortnick, Esquire
      Cozen & O’Connor
      200 Four Falls Corporate Center
      P.O. Box 800, Suite 400
      West Conshohocken, PA 19428-0800
Stephen A. Cozen, Esquire
Cozen & O’Connor
1900 Market Street, 3rd Floor
Philadelphia, PA 19103-0000

Donald F. Donovan, Esquire (Argued)
Robert D. Goodman, Equire
Matthew S. Hackell, Esquire
Donald W. Hawthorne, Esquire
William H. Taft, V, Esquire
Debevoise & Plimpton
919 Third Avenue, 41st Floor
New York, NY 10022-0000

Louis B. Kimmelman, Esquire
O’Melveny & Myers
153 East 53rd Street
New York, NY 10022

       Counsel for Appellee
       CIGNA Worldwide Insurance



For the Court,


Marcia M. Waldron, Clerk

Date: November 16, 2010